Appellant was convicted of fraudulently receiving and concealing stolen property under the fourth count of an indictment charging him with such offense. His penalty was assessed at two years' confinement in the penitentiary.
The transcript shows that court adjourned on January 28, 1928, and none of appellant's bills of exception were filed until April 25, 1928. No order of extension appears in the record. Under the terms of Art. 760, C. C. P. (1925), appellant's bills were filed too late for consideration.
It is claimed that there exists no such offense as the one of which appellant was convicted. The verdict, judgment and sentence follow the fourth count of the indictment which correctly charges that appellant fraudulently received and concealed stolen property. A rather exhaustive discussion of this question will be found in the recent case of Ed Smith and Jim Wright v. State, No. 11520, opinion handed down on February 6, 1929. Under this authority, appellant's contention is without merit.
We have carefully examined the evidence and believing the same sufficient, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.